Citation Nr: 1619953	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-24 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a psychiatric disorder to include depression and anxiety.

5.  Whether new and material evidence has been received to reopen entitlement to service connection for residuals of a traumatic brain injury.

6.  Whether new and material evidence has been received to reopen entitlement to service connection for headaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The RO, in pertinent part, denied service connection for tinnitus, diabetes mellitus type II, hypertension, and depression and anxiety in October 2011.  In September 2013 the RO denied service connection for mild cerebral concussion (also claimed as traumatic brain injury) and chronic tension headaches, finding that the previous denials of these disabilities in a January 1976 rating decision were confirmed and continued.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a March 2013 VA Form 9 appealing the service connection claims for tinnitus, diabetes mellitus type II, hypertension, and depression and anxiety, the Veteran requested a Travel Board hearing.  The Veteran did not request a hearing on his VA Form 9 in December 2014 appealing the service connection claims for residuals of traumatic brain injury and headaches.  However, the Veteran's representative submitted an April 2016 motion for remand for a Travel Board hearing citing the 2013 request for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the next available Travel Board hearing at his local VA Regional Office as soon as practicable.  Both he and his representative should be notified of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




